Citation Nr: 0008274	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  93-23 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for chronic lumbosacral 
spine disability.

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to an evaluation in excess of 20 percent for 
left shoulder fibromyositis with impingement syndrome.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of cervical spine injury with osteophyte formation.

5.  Entitlement to a compensable evaluation for pes planus 
with plantar fasciitis.  

6.  Entitlement to a total rating based on unemployability 
due to service-connected disability.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 until May 
1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of November 1991 from the Roanoke, Virginia Regional 
Office (RO) which, in pertinent part, denied service 
connection for a lumbosacral spine disability and peptic 
ulcer disease.  Service connection was granted, effective 
from May 31, 1991, including for left shoulder fibromyalgia 
with impingement syndrome, rated 20 percent disabling, 
residuals of whiplash injury of the cervical spine with minor 
osteophyte formation, rated 10 percent disabling and pes 
planus with plantar fasciitis, rated zero percent disabling.  
This appeal is also taken from a rating action dated in March 
1992, which denied a claim for a total rating based on 
individual unemployability due to service-connected 
disabilities.

This case was remanded by decisions of the Board dated in 
September 1995 and January 1998 and is once again before the 
signatory Member for appropriate disposition.  

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is the subject of a REMAND following the ORDER 
portion of this decision.  


FINDINGS OF FACT

1.  Chronic lumbar disc disease was initially clinically 
demonstrated in service. 

2.  The claim for service connection for peptic ulcer disease 
is not supported by clinical evidence showing that the claim 
is plausible or capable of substantiation.  

3.  The current clinical evidence reflects that left shoulder 
fibromyositis with impingement syndrome is manifested by 
pain, including on use, with limitation of motion of the arm 
to shoulder level.

4.  The current clinical evidence reflects that residuals of 
whiplash injury of the cervical spine are manifested by 
reported complaints of pain and stiffness productive of no 
more than moderate limitation of motion of the cervical 
spine. 

5.  The record indicates that pes planus is manifested by 
subjective complaints of pain, including on use.


CONCLUSIONS OF LAW

1.  Chronic lumbar disc disease was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  The claim for service connection for peptic ulcer disease 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for an evaluation in excess of 20 percent 
for left shoulder fibromyositis with impingement syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.655, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5201-5202 (1999); Fenderson v. West, 12 Vet. App. 119, 126 
(1999); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

4.  The criteria for a 20 percent evaluation for residuals of 
cervical spine injury with osteophyte formation have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.655, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5290 (1999); Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

5.  The criteria for a compensable evaluation for pes planus 
with plantar fasciitis have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655, 4.71a, 
Diagnostic Code 5276 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131.  Where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and peptic 
ulcer disease becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§ § 1101, 1112, 1113 (West 1991); 38 C.F.R. § § 3.307, 3.309 
(1999).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

Claims for service connection.

1.  Lumbosacral spine disability.

The veteran's claim in this regard has been determined to be 
well-grounded within the meaning of 38 U.S.C.A. 5107(a).  
That is, he is found to have presented a claim which is 
plausible.  The Board is also satisfied that that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

The service medical records reflect that the veteran was seen 
in sick bay in February 1984 stating that he had strained his 
back a few weeks before playing racquetball.  He said that he 
felt that problem had resolved, but had re-injured the back 
picking up firewood, and subsequently engaging in a great 
deal of heavy lifting.  The veteran related that he was 
experiencing severe pain in the mid lower back.  Findings on 
examination included pain on movement and mild muscle spasm.  
An assessment of acute lumbosacral muscle strain was rendered 
for which treatment included bedrest and medication.  The 
appellant returned for follow-up one week later with 
continuing complaints of back pain.  He was referred to a 
medical officer for further evaluation who diagnosed mild 
sacroiliac joint strain on the left.  Medication was 
continued.  

The veteran was seen in sick bay in January 1987 for 
complaints of lower back pain radiating to the upper thigh 
after falling on the ice some three weeks before.  It was 
reported that he had a prior history of back pain dating back 
to January 1985 involving heavy lifting necessitating bed 
rest for two weeks.  Findings on examination included 
tenderness localized to the coccyx area with backward 
extension limited secondary to pain.  An assessment of lower 
back pain, probable coccyx fracture was rendered.  

The appellant was referred for neurological consultation in 
June 1989, primarily for complaints associated with TMJ, as 
well as headaches and dizziness.  It was noted at that time, 
however, that he had been rear-ended by a truck while stopped 
a light in December 1988.  It was reported that this was 
associated with whiplash type of injuries to his neck and low 
back.  It was recorded that those symptoms seemed to be 
improving with physical therapy.  Examination of the low back 
revealed normal range of motion but with some mild 
restriction of straight leg raising and touching the floor, 
but no other significant abnormality.  The examiner concluded 
that the veteran had symptoms of lumbar strain which seemed 
to be improving and that continued medication would help to 
resolve the symptoms faster.  The neurological consultant 
wrote in August 1989 that "the patient's cervical problem is 
that of a cervical strain combined with the lumbar strain."  
It was felt that both of those problems could be treated 
conservatively with appropriate physical therapy.

The veteran was seen in regular follow-up by S. E. 
Weisberger, D.O., between September 1989 and July 1990 for 
complaints which included neck, back and occasional lower 
extremity weakness.  On evaluation in September 1989, it was 
reported that there was a marked amount of musculoskeletal 
distress with paravertebral muscle spasm throughout the 
cervical, thoracic and lumbosacral region.  The appellant's 
musculoskeletal complaints, including those of the low back, 
were felt to be in the nature of a somatic dysfunction.  A 
medical board was convened in April 1990 which determined 
that the veteran was disabled due disabilities which included 
lumbosacral strain.

The veteran was examined for a Disposition Medical Board in 
October 1990 for conditions which included chronic lumbar 
pain which was noted to be a residual of motor vehicle 
accident in November 1988.  It was reported that X-rays of 
the lumbar spine were normal.  Examination of the lumbar 
spine disclosed normal mobility and negative straight leg 
raising, bilaterally.  It was reported an orthopedic 
examination performed a month before in September 1990 was 
unremarkable.  It is shown that clinical evaluation at that 
time was overwhelmingly directed toward a temporomandibular 
joint (TMJ) disability.  A second medical board report dated 
in November 1990 referred only to TMJ disease and referred 
cervical pain.  The veteran was subsequently placed on the 
Coast Guard Temporary Disability Retirement List (TDRL).

The appellant was afforded a VA general medical examination 
for compensation and pension purposes in September 1991 and 
November 1992, but no specific objective findings referable 
to the low back were recorded.  He was, however, noted to 
have low back pain on the latter occasion.

When examined in September 1992 by P. R. Patzer, D.C., the 
veteran had positive straight leg raising for which diagnoses 
of sciatica and sacroiliitis were rendered.  E. Kessler, 
D.C., also examined the appellant in September 1992 with 
findings which included narrowing of the anterior and 
posterior disc space at L5-S1, and multiple misalignments at 
L5-S1 for which assessments of chronic unresolved lumbosacral 
strain/sprain and lumbosacral myofascitis were noted. 

The veteran underwent axial and sagittal T1W and T2W scans of 
the lumbar spine at Portsmouth Naval Hospital in October 1992 
which were interpreted as showing a small central herniated 
nucleus pulposus at L4-5 and at L4-S1.  A clinical report 
dated in March 1993 from the same facility noted that he had 
allegedly been referred there by the Coast Guard for a 
physical evaluation board addendum.  It was reported that the 
appellant's chief complaints were constant low back pain 
localized to the center of his back, episodes of low back 
weakness and popping and occasional right lower extremity 
pain which he indicated he had had since a motor vehicle 
accident in 1988.  Examination of the low back revealed 
diffuse tenderness along the lumbosacral spine and sacroiliac 
joint.  Range of motion was significantly reduced.  It was 
reported that there was no straight leg raising.  Magnetic 
Resonance Imaging (MRI) of the lumbosacral spine revealed a 
small ventral herniated nucleus pulposus at L4-5 and L5-S1, 
as well as decreased height at L3-4.  It was the opinion of 
the Board that the veteran was not fit for full duty in the 
military because of a chronic condition which was not likely 
to improve without significant modification.  

A Report of TDRL Periodic Physical dated in April 1993 
indicated that the veteran had been employed part-time as a 
realtor and denied full-time employment due to chronic pain 
syndrome.  Reference to the preceding physical evaluation was 
noted with diagnoses which included lumbar sprain.  It was 
the opinion of the members who conducted the evaluation that 
the veteran's condition was stabilized and that the prognosis 
for return to full duty was poor.  

The veteran presented testimony upon personal hearing on 
appeal in April 1994 before a Member of the Board sitting at 
Washington, DC, to the effect that he had had continuous low 
back pain since he was rear-ended in service.  He stated that 
he currently had a deteriorating low back condition with 
muscle spasm and radiating pain. 

Analysis

The record in this instance reflects the veteran sustained 
muscle strain of his low back in February 1984, and trauma to 
his low back in 1987 as the result of falling on ice.  He 
received some follow-up in this regard, but there is no 
indication in the record that either resulted in a chronic 
disorder.  However, it is shown that he was involved in a 
motor vehicle accident in 1988 subsequent to which he 
complained of pain in various areas of this body including 
the low back.  The record reflects that the veteran received 
treatment for vague low back complaints throughout the 
remainder of his service primarily diagnosed as lumbar 
strain.  

The post service record does not indicate that the lumbar 
spine was examined or X-rayed by the VA upon initial VA 
examination in 1991.  It is demonstrated, however, that the 
appellant was reported to have low back pain with indications 
of pathology in chiropractic reports dated in September 1992 
and that herniated discs at L4-5 and L5-S1 were observed on 
MRI in October 1992.  Low back pain was noted on VA 
examination November 1992.  A subsequent physical examination 
obtained for Coast Guard TDRL purposes in March 1993 
confirmed herniated disc processes of the low back and lumbar 
sprain was noted on an ensuing medical board report dated the 
following April.  

The Board observes in this instance that the case was 
remanded by the Board in September 1995 and January 1998 for 
reasons which included scheduling the appellant for 
examinations of his low back to specifically determine the 
etiology and extent of his low back disability.  The record 
reflects that he failed to appear for examinations scheduled 
in January 1996 and May 1999.  No reason was given for his 
failure to report on the latter occasion.  The Board finds in 
this instance, however, that notwithstanding the appellants 
decision to forego the May 1999 VA examination, the available 
evidence does reasonably indicate that he has had low back 
symptomatology continuously since a motor vehicle accident in 
service.  See 38 C.F.R. § 3.303.  While it is clearly 
demonstrated that the VA is unable to determine the degree of 
any current disability in this regard due to the appellant's 
failure to report for examination, the benefit of the doubt 
may be resolved in his favor by finding that current 
degenerative low back disc disease may not be dissociated 
from his low back injury in service. 

2.  Peptic ulcer disease.

The Board must now consider the threshold issue of whether 
the appellant has presented a well-grounded claim for service 
connection for peptic ulcer disease.  In this regard, he has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994), Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  While the claim need not be 
conclusive, it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the appeal must fail.  See Epps v. Gober, 
126 F.3d 1464 (1997); see also Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) 
(en banc).

To establish a well-grounded claim for service connection in 
the instant case, the appellant must satisfy three elements.  
First, there must be a medical diagnosis of a current 
disability.  Second, there must be medical, or in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service.  Third, there must be medical 
evidence of a nexus between the in-service disease or injury 
and the currently claimed disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps v. Gober, supra.  

The veteran was seen in sick bay in January and February 1989 
for complaints which included abdominal pain.  Minor mid-
epigastric tenderness was elicited and right lower quadrant 
pain was reported, but without rebound.  A flexible 
sigmoidoscopy was subsequently accomplished which revealed no 
signs of polyps or inflamed mucosa.  Medication, including 
Zantac, was prescribed.  An upper gastrointestinal (UGI) 
series was performed on account of continuing complaints of 
gastrointestinal epigastric distress but was interpreted as 
showing questionable evidence of duodenitis.  No active 
ulceration or deformity was seen and the examination was 
otherwise unremarkable. 

The veteran sought treatment in June 1990 for a problem 
recorded as "peptic ulcer disease" and it was noted that if 
he did not take his Zantac every night, he had epigastric 
burning and distress.  Tenderness of the epigastric region 
was elicited.  An assessment of peptic ulcer disease under 
moderate control was recorded.  In August 1990, it was noted 
that he had ulcer type symptoms and that it was difficult to 
tell whether they were secondary to stress, life style, 
eating habits or non-steroidal anti-inflammatory use.  The 
appellant reported having epigastric burning in his throat 
and had tried milk and baking soda with little effect.  
Epigastric tenderness was elicited.  It was recorded that he 
was known to have ulcer symptoms.  In a medical report dated 
in September 1990, it was reported that he was taking 
medications which included Zantac for reflux esophagitis.  

The appellant was afforded a VA general examination for 
compensation and pension purposes in September 1991 whereupon 
a medical history of peptic ulcer disease was reported.  A 
UGI series evidencing a normal mucosal pattern was 
interpreted as normal.  An assessment of peptic ulcer disease 
in remission was rendered following examination.

The veteran was afforded a VA examination of the stomach in 
November 1992 and rendered a history of pain in the 
epigastrium of about two to three days per week which lasted 
for several hours and was relieved by resting.  A diagnosis 
of dyspepsia/duodenitis - no abnormality by UGI was rendered.  
A UGI series was performed in December 1992 which disclosed 
no definite abnormality or interval change from the previous 
examination in 1991.  It was noted that an endoscopic 
evaluation would be suggested if it was warranted by the 
clinical symptomatology.

The veteran testified upon personal hearing on personal 
hearing on appeal in April 1994 that peptic ulcer disease had 
been diagnosed in service and that he had been on continuous 
medication, including Zantac, since that time. 

Analysis

Although the veteran claims that he now has peptic ulcer 
disease which is of service onset, the record contains no 
competent evidence to support this conclusion.  The service 
medical records reflect that he was afforded a UGI series 
which did not disclose an ulcer, but that he was prescribed 
Zantac at that time.  While it was noted on several 
subsequent occasions that he was being treated for peptic 
ulcer disease or ulcer-like symptoms, it does not appear that 
any diagnosis of that disease was conclusive as the last 
reference to such in service noted that he was taking Zantac 
for reflux esophagitis.  The post service clinical record 
indicates that an assessment of peptic ulcer disease, in 
remission appears to have been rendered on the basis of 
reported medical history, as well as the lack of any findings 
of such on radiologic study in September 1991.  However, an 
unenhanced report of history transcribed by a medical 
examiner does not constitute "competent medical evidence".  
LeShore v. Brown, 8 Vet.App. 406 (1995).  Most recently, in 
November and December 1992, VA diagnostic studies did not 
reveal any ulcer process.  The veteran has stated that his 
doctors have told him that Zantac is masking a peptic ulcer 
disease process.  However, the Board points out any statement 
of an appellant as to what a doctor told him is insufficient 
to establish a medical diagnosis.  See Warren v. Brown, 6 
Vet.App. 4, 6 (1993).  In sum, the only evidence suggesting 
that there is peptic ulcer disease has been in the 
appellant's statements and contentions.  Service connection 
has been established for gastrointestinal disability 
characterized as duodenitis, and there is no current evidence 
of peptic ulcer disease.  Consequently, there is no competent 
medical evidence of a diagnosis of peptic ulcer disease, and 
the appellant himself has not presented any evidence to the 
contrary.  A claim for service-connection must be accompanied 
by evidence which establishes that the claimed disability 
currently exists.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A well-grounded claim requires evidence of 
a present disability.  Brammer at  223.  

Although the veteran now claims that he indeed has peptic 
ulcer disease which is of service onset, the Board points out 
that as a lay person who is untrained in the field of 
medicine, he is not competent to provide a medical opinion as 
to this matter.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  Consequently, his own assertions that he has such a 
disability do not constitute cognizable evidence upon which 
to reach the merits of this matter. 

The Board must point out in this instance that a well-
grounded claim must be supported by evidence, more than 
merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran currently has peptic ulcer disease, his claim for 
service connection for such is not well grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Tirpak at 611.  
Accordingly, the appeal is denied.  See Edenfield v. Brown, 8 
Vet.App. 384 (1995).

As the veteran's claim is not well grounded, the VA has no 
further duty to assist him in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make this claim well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above cited 
disorder.  Robinette, 8 Vet.App. at 77.

Increased rating claims

The veteran asserts that the symptoms associated with his 
service-connected left shoulder, cervical spine and pes 
planus disorders are more severely disabling than reflected 
by the currently assigned disability evaluations and warrant 
higher ratings. 

Under the applicable laws and regulations, disability 
evaluations are determined by applying the criteria set forth 
in the VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based,
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1999). 

In evaluating disability ratings of the musculoskeletal 
system, functional loss must be considered.  "The functional 
loss...may be due to pain, supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion and a part which becomes painful on use 
must be regarded as seriously disabled."  38 C.F.R. § 4.40 
(1999).  If the disability involves a joint, consideration 
must be given to whether there is less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45 (1999).  In 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a rating determination under a diagnostic code which provides 
for a rating solely on the basis of loss of range of motion, 
should be portrayed "in terms of the degree of additional 
range-of- motion loss due to pain on use or during flare-
ups." 

The record reflects that the November 1991 rating decision 
appealed was the initial rating decision granting service 
connection left shoulder fibromyositis with impingement 
syndrome, residuals of cervical spine injury with osteophyte 
formation and pes planus with plantar fasciitis.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

The Boards notes in this instance, however, that pursuant to 
Board remand of September 1995, the veteran was scheduled for 
a VA orthopedic examination in January 1996 but failed to 
report.  As evidenced by a Report of Contact dated in 
September 1997, he indicated that he did not receive 
notification of the examination.  It was noted at that time 
that a change of address was given and that he stated that he 
would report for a new examination if he received notice.  He 
requested that his examination be rescheduled.  The record 
reflects that case was remanded again in January 1998 
subsequent to which the appellant was advised of the 
consequences if he did not appear for a scheduled 
examination.  It is noted in an ensuing Report of Contact 
that the veteran was called to confirm his address but that 
he did not apparently wish to disclose this information by 
phone and requested that the RO send him a written request.  
This was complied with in correspondence to the veteran in 
dated in December 1998.  However, there is no indication in 
the record that he responded to the written request.  The 
record reflects that he was scheduled for VA orthopedic 
examination in May 1999, but did not report and gave no 
explanation for his failure to appear.  There is no 
indication in the record that he did not receive notification 
of the VA examination or that correspondence sent to him was 
returned.  He was also asked to furnish the names and 
addresses of current providers of medical treatment for his 
service-connected disabilities pursuant to remand, but did 
not respond to this request, as well.

The Board notes that prior to applying the above laws and 
regulations, it is necessary for the results of a current VA 
examination of the veteran to be of record in order to assess 
the current degree of disability with respect to the service-
connected disability.  In this regard, the Board finds that 
the duty to assist the appellant has been fully complied with 
to the extent feasible.  However, the duty to assist is not a 
one-way street.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See 
also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The 
veteran must take some responsibility in helping to develop 
his claim.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (1999).

3.  Left shoulder fibromyositis with impingement syndrome.

The service medical records establish that the veteran is 
right handed.  As such, his service-connected left shoulder 
disability involves his minor arm.  A 20 percent evaluation 
is warranted for limitation of motion of the minor arm when 
motion is possible to the shoulder level or to midway between 
the side and shoulder level.  A 30 percent evaluation 
requires that motion be limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

The veteran's left shoulder was examined on VA examination in 
September 1991 where he was noted to have flexion, extension, 
abduction, adduction, internal rotation and external rotation 
to 90, 25, 90, 15, 90 and 45 degrees, respectively.  An X-ray 
of the shoulder was negative for any abnormality.  No 
significant articular, soft tissue or bony abnormality was 
seen.  When examined for VA compensation purposes in November 
1991, the extent of flexion, extension, rotation, abduction 
and adduction of the left shoulder was described as 30% in 
all dimensions.  It was reported that multiple radiologic 
views of the left shoulder showed no abnormality of the 
bones, associated joints or soft tissue structures.  A normal 
study was obtained.  A diagnosis of fibromyositis was 
rendered.  The subsequent clinical data of record do not 
refer to any treatment or evaluation of left shoulder 
symptomatology.  

The appellant testified upon personal hearing on appeal in 
April 1994 that he was unable to lift his shoulder more than 
30 degrees and had numbness and tingling in the fingers of 
his left hand.  

Analysis

The most recent clinical findings with respect to the 
service-connected left shoulder disability reflects that the 
appellant has been shown to be able to raise his left arm to 
at least shoulder level as evidenced by flexion and abduction 
to 90 degrees on VA examination in September 1991.  The 
subsequent VA clinical evidence of November 1992 which 
indicate that he has only 30 percent of all relevant range of 
motion do not provide the necessary specificity to accurately 
assess the left shoulder disorder according to the schedular 
criteria.  There is no further clinical data in the record 
pertaining to the left shoulder evidencing any continuing 
symptomatology or treatment which indicates that a more 
severe disability picture is present.  The appellant appears 
to be unwilling to report for current examination for the VA 
to obtain a more precise disability picture.  Consequently, 
absent a finding that left shoulder motion is limited to 25 
degrees from the side, a disability evaluation in excess of 
20 percent is not warranted.  The Board thus finds that the 
20 percent disability evaluation currently in effect 
adequately contemplates any and all disability of the left 
shoulder, to include consideration of DeLuca.  

4.  Residuals of whiplash injury to the cervical spine with 
osteophyte formation.

Slight limitation of motion of the cervical spine warrants a 
10 percent evaluation.  A 20 percent evaluation requires 
moderate limitation of motion.  A 30 percent evaluation is 
for assignment for severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).

Upon VA examination in September 1991, range of motion of the 
cervical spine was shown as flexion to 30 degrees and 
extension to 10 degrees.  Right and left lateral flexion and 
right and left rotation, bilaterally, were to 20 and 45 
degrees, respectively.  It was noted that the appellant had 
pain and stiffness of the neck without radiculopathy.  An X-
ray of the cervical spine was interpreted as showing minor 
osteophyte formation in the lower cervical region.  On VA 
examination in November 1992, range of motion of spine was 
obtained, but it is unclear as to whether the examiner was 
assessing the lumbar or cervical spine.  It was recorded that 
the appellant complained of severe pain on all movement.  A 
diagnosis of musculoskeletal cervical pain with minimal 
degenerative changes of the cervical spine was rendered on 
this occasion.  

The appellant testified upon personal hearing on appeal in 
April 1994 that he had severe pain and stiffness in his neck 
which radiated at times.  He stated that there were times 
when he could not move his head from side to side, and that 
he particularly had a problem with it upon awakening.

Analysis

A review of the clinical evidence for the entire appeal 
period reveals that the veteran has been observed to have 
minimal degenerative changes of the cervical spine on X-ray, 
and some loss of motion is indicated.  No neck spasm has been 
documented.  The veteran complains of neck pain and 
stiffness, and states that his activities have been affected 
as a result thereof.  The Board notes in this instance, that 
he has clinical demonstration of only 30 degrees of cervical 
spine flexion, and only 10 degrees of backward extension.  
When additionally considering functional impairment due to 
pain, the Board finds that disability comparable to moderate 
limitation of motion of the cervical spine has been 
demonstrated.  Diagnostic Code 5201.  However, the clinical 
data of record is insufficient to find that more than a 20 
percent disability evaluation is warranted at any time during 
the appeal period.  Specifically, it is demonstrated that the 
appellant has not had an adequate VA examination of the 
cervical spine for many years.  There is no indication in the 
record that he has sought any treatment from the VA for his 
cervical spine disability over the years, and he has provided 
no private clinical records evidencing increased disability.  
The Board thus concludes that an increased 20 percent 
disability rating adequately contemplates any and all 
demonstrated loss of motion, degenerative changes and 
reported complaints of pain currently associated with the 
cervical spine clinically demonstrated at this time.  See 
38 C.F.R. §§ 3.40, 3.45, 3.59 and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995). 

5.  Pes planus with plantar fasciitis.

The service medical records indicate that the appellant was 
treated in April 1988 for pain, tenderness and swelling of 
the heels of both feet diagnosed as probable calcaneal 
fasciitis.   Upon postservice VA examination in September 
1991, he was observed to have bilateral pes planus.   X-rays 
of the feet were interpreted as showing no definite 
abnormality.  Service connection for pes planus was 
established by rating action dated in November 1991 and a 
noncompensable disability evaluation was assigned.  

A 10 percent evaluation is warranted for moderate bilateral 
flatfoot (pes planus) where the weight-bearing lines are over 
or medial to the great toes and there is inward bowing of the 
tendo achillis and pain on manipulation and use of the feet.  
A 20 percent evaluation is warranted for severe unilateral 
acquired flatfoot manifested by marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use of 
the feet, indications of swelling on use of the feet, and 
characteristic callosities.  Severe bilateral acquired pes 
planus warrants a 30 percent evaluation.  Higher evaluations 
may be assigned for pronounced unilateral or bilateral pes 
planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The veteran testified upon personal hearing on appeal in 
April 1994 that he was unable to walk long periods of time 
because of pain in his arches, and that he had been provided 
with prosthetic devices by his orthopedic surgeon which he 
had to wear all the time for relief of symptoms.  He related 
that he had a problem with weightbearing and could not wear 
any hard shoes for prolonged periods of time.  

Analysis

On VA examination in September 1991, the diagnoses included 
no pes planus.  The postservice clinical record subsequent to 
September 1991 is devoid of any clinical findings regarding 
the feet.  A more accurate assessment in this regard is 
unable to be obtained as the veteran appears to be unwilling 
to report for current examination.  Although the veteran 
testified upon personal hearing on appeal that his feet were 
so symptomatic that his orthopedic surgeon had provided 
prosthetic devices for him to wear, he has not provided any 
medical report to this effect, nor has he furnished the RO 
with the necessary information for it to be retrieved in 
support of his claim.  Consequently, absent a finding of 
corroborating clinical data evidencing any symptomatic 
process involving the feet, the Board must conclude that no 
more than a noncompensable evaluation is warranted for the 
service-connected pes planus at this time. 

The Board finds in this instance that the current degree of 
disability established for each service-connected disorder in 
this instance is appropriate dating back to the initial 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.


ORDER

Service connection for chronic lumbar disc disease is 
granted.

The claim for service connection for peptic ulcer disease is 
not well grounded and the appeal is thus denied.

An evaluation in excess of 20 percent for left shoulder 
fibromyositis with impingement syndrome is denied.

A 20 percent evaluation for residuals of cervical spine 
injury with osteophyte formation is granted, subjective to 
applicable laws and regulations governing the award of 
disability.

A compensable evaluation for pes planus and plantar fasciitis 
is denied.  


REMAND

In view of the grant of service connection for a low back 
disorder, and increased 20 percent evaluation for the 
service-connected cervical spine disability, the case is 
REMANDED to the agency of original jurisdiction for the 
following actions:

1.  The RO should contact the veteran 
and request that he provide any 
additional information or evidence 
pertinent to consideration of the 
remaining issues or appeal, to include 
the names and addresses of providers of 
treatment for the service-connected 
disabilities since service.  The RO 
should request treatment reports, not 
already of record, from all identified 
providers, after obtaining necessary 
authorization for release of such 
information.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement 
to a total rating based on 
unemployability due to service-
connected disability.  Any additional 
development indicated should be 
obtained.

If action remains adverse to the appellant, he should be 
furnished a supplemental statement of the case and be given 
the opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration.  

No action on the part of the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issue on appeal.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

